Title: From James Madison to William Lattimore, 2 January 1806 (Abstract)
From: Madison, James
To: Lattimore, William


                    § To William Lattimore. 2 January 1806, Department of State. “Mr. Madison presents his compliments to Dr. Lattimore and has the honor to commit to him the enclosed letter from Mr. E. Livingston and the memorial of Baron Bastrop. In requesting Dr. Lattimore, as the delegate from the Territory nearest to the

residences of those gentlemen, to present it to the House of Representatives, it is Mr. M’s intention to do no more than afford it a channel to Congress and leave it to the fate its intrinsic nature may assign to it.”
                